United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                     UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                    January 16, 2006

                        _______________________                Charles R. Fulbruge III
                                                                       Clerk
                              No. 04-60678
                            Summary Calendar
                        _______________________

                          EPUZA KAKUNGU MUKADI,

                                                                  Petitioner,

                                  versus

               JOHN D. ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A95-886-890


Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

           Epuza Kakungu Mukadi petitions for review of the Board of

Immigration Appeals’ (“BIA’s”) affirmance, without opinion, of an

Immigration Judge’s (“IJ’s”) denial of her motion to reopen and

reconsider     her   removal   proceedings.       Finding    no    abuse     of

discretion, we DENY the petition.

           Mukadi is a citizen and national of the Democratic

Republic of Congo (“DRC”).      After spending more than four years in

Japan, she illegally entered the United States with three of her


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                     1
children.     The INS commenced removal proceedings against her in

August 2002.    On August 12, 2003, an IJ denied Mukadi’s request for

relief from removal and ordered her removal to the DRC.           In denying

relief from removal, the IJ found that Mukadi’s asylum application

was frivolous.     Mukadi did not appeal her case to the BIA.

            On October 8, 2003, Mukadi filed a motion to reopen her

case before the IJ.          Mukadi conceded that her original asylum

application was frivolous, and asked the judge to either reopen her

case so that she could file a new application, or join her case

with that of her husband, who had a separate asylum application

before the court.

            In an opinion dated October 20, 2003, the IJ denied

Mukadi’s motion to reopen, noting that she had previously filed a

frivolous application, “an elaborate fraud complete with fraudulent

supporting     documents,”    claiming   that   she   was   the   victim   of

atrocities in the DRC, when in fact she was residing in Japan.

(R. 37-38.)    Mukadi’s explanations for her frivolous filing — that

she received bad advice and lacked common sense — were rejected by

the IJ, who cited Mukadi’s age at the time her original asylum

application was filed (thirty-seven), the elaborate nature of the

fraud perpetrated against the INS, and the fact that she had lived

in Japan for over four years prior to arriving in the United

States, as reasons why her motion should be denied.                 The BIA

affirmed without opinion on July 29, 2004.



                                     2
          This   court   has   jurisdiction   over   Mukadi’s    petition

pursuant to 8 U.S.C. § 1252(a)(1).     Although this court generally

reviews BIA, not IJ, decisions, we may review an IJ’s decision

when, as here, the BIA affirms without opinion.      Thuri v. Ashcroft,

380 F.3d 788, 791 (5th Cir. 2004).     Regardless, motions to reopen

are disfavored, Lara v. Trominski, 216 F.3d 487, 496 (5th Cir.

2000), and this court reviews a denial of a motion to reopen or

reconsider under a highly deferential abuse of discretion standard.

Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).            Under the

abuse of discretion standard, this court will let a decision stand

“so long as it is not capricious, racially invidious, utterly

without foundation in the evidence, or otherwise so aberrational

that it is arbitrary rather than the result of any perceptible

rational approach.”      Osuchukwu v. INS, 744 F.3d 1136, 1141-42

(5th Cir. 1984).

          Looking to the record, there is ample factual and legal

support for the IJ’s decision.     Mukadi concedes that she filed a

fraudulent asylum application that included fraudulent supporting

documents, and there was evidence on the record that belied her

claims of ignorance.     Based on this evidence alone, the IJ was

within his discretion in denying Mukadi’s motion.               Moreover,

8 U.S.C. § 1158(d)(6) makes clear that where “the Attorney General

determines that an alien has knowingly made a frivolous application

for asylum . . . the alien shall be permanently ineligible for any

benefits under [the INA], effective as of the date of a final

                                   3
determination on such application.” See Efe v. Ashcroft, 293 F.3d
899, 903 (5th Cir. 2002) (stating same with regard to asylum

proceeding).      Such is the case here:         Mukadi did not appeal the

IJ’s   original      determination    that     her    asylum    application       was

frivolous,     nor    does   she     contest    the        validity   of   such     a

determination.       Instead, she offers only excuses for her behavior.

Under 8   U.S.C.      §   1158(d)(6),   Mukadi       was    legally   barred   from

submitting a second asylum application.              Thus, this case falls far

short of the standard laid out in Osuchukwu; indeed, it is clear

that the IJ was within his discretion in denying Mukadi’s motion to

reopen, and the BIA did not err in affirming that decision.

           The petition for review is DENIED.




                                        4